Exhibit 10.5

 

LEASE AGREEMENT

 

This Lease entered into this day by and between the City of Greenville,
Mississippi, a municipal corporation, Lessor, acting by and through The City
Council of Greenville, and Cotton Club of Greenville, Inc., a Mississippi
corporation with its principal place of business in Greenville, Mississippi,
Lessee,

WITNESSETH:

 

1.

 

The City of Greenville, Mississippi, is a municipality in which there is
situated a harbor that is a port of entry. Further, the said City owns the land
described in Exhibit “1” and which is shown as “Area 2” on the map or plat
attached to said Exhibit “1”, both said exhibit and said plat being attached
hereto and made a part hereof by reference. Said land is situated within
reasonable and practical proximity to said harbor and/or port. The City has
determined that the lease of said land to Cotton Club of Greenville, Inc., upon
the terms and conditions and with the safeguards herein stated, is needful for
the convenient use of the same in the aid of commerce, for industrial use, and
that said terms, conditions and safeguards are such as will best promote and
protect the public interest. The terms and conditions, and the monetary rental
herein stated, have been found by the City to be adequate and have been approved
by the City in an order or resolution authorizing the same.

 

--------------------------------------------------------------------------------


 

2.

 

Wherefore, premises considered, Lessor hereby leases to Lessee and Lessee hereby
leases from Lessor upon the terms and conditions and rentals hereinafter set
forth that certain property located in the City of Greenville, Washington
County, Mississippi, as more fully described on Exhibit “1” and on the plat
attached thereto, both of which are attached hereto and incorporated herein by
reference.

 

3.

 

The term of this lease shall commence on the 1st day of April 1993, and end at
midnight on the 31st day of August, 1995. At the expiration of the original
term, Lessee shall have the option of three (3) additional five (5) year option
terms, to be renewed automatically, unless written notice of termination is
given to Lessor by Lessee sixty (60) days prior to the expiration date of the
then existing term.

 

4.

 

As rental for said property, Lessee hereby agrees to pay Lessor the sum of
$100.00 per month payable in advance on the 1st day of April and on the 1st day
of each month thereafter during the original term of this lease. Rentals for
each option term hereunder shall be subject to a cost of living increase to be
based on the Consumer Price Index using April, 1993 as the base period.

 

5.

 

Lessee, as a material part of the consideration herein, hereby waives all claims
against Lessor for damages to goods, equipment or

 

2

--------------------------------------------------------------------------------


 

merchandise or other items of personal property, upon or about said premises,
and for injuries, including death, to persons in or about said premises, from
any cause arising at any time. Lessee hereby agrees to hold Lessor exempt and
harmless from any loss, damage, expense or injury, including death, to any
person, or to the goods, equipment, merchandise or property of any person or
persons arising from the use of the premises by Lessee. Lessee further agrees
that it will at all times during the term of this lease or any option term
hereunder, at its own expense, carry and maintain public liability insurance on
the above premises in the limits of not less than $1,000,000.00 with Lessor
named as an additional assured therein, to protect the Lessor from any and all
claims for personal injury, including death, and property damage which may arise
from the operations under this lease agreement. Certificates of such insurance
shall be filed with Lessor and shall be subject to Lessor’s approval.

 

6.

 

The Lessee shall not sublease said property, or any portion thereof, without
first obtaining the written consent of the Lessor, which consent will not be
unreasonably withheld. Lessee hereby agrees and obligates itself in the use and
occupancy of the above described property to conform to and abide by any rules,
regulations, restrictions or ordinances that are now or may hereafter be imposed
or promulgated by Lessor, the Greenville Port Commission, and/or the Board of
Mississippi Levee Commissioners. Lessee further agrees that no illegal activity
will be conducted or

 

3

--------------------------------------------------------------------------------


 

permitted in or upon the above property or in or upon the Cotton Club of
Greenville, Inc. It is further understood and agreed that this lease is made
subject to any rights of way or easements of the Board of Mississippi Levee
Commissioners in, on, and over said property.

 

7.

 

Any notice(s) hereunder shall be in writing, and if to the Lessee, shall be
addressed as follows:

 

Cotton Club of Greenville, Inc.
333 Washington Avenue
Greenville, MS 38701

 

and if to the City of Greenville, shall be addressed as follows:

 

Mayor
City of Greenville
Post Office Box 897
Greenville, MS 38702-0897

 

8.

 

Upon the termination of this Lease Agreement, any and all improvements made by
Cotton Club upon the premises may at City’s sole election either be and become
the sole property of City or City may require Cotton Club to remove same at its
sole cost and expense.

 

9.

 

It is expressly understood and agreed by the parties hereto that the Lessor
leases and grants unto Lessee only such interest as it has the authority to
grant and/or as it may possess in the leased premises, if any, and Lessor makes
no representation, guaranty or warranty whatsoever to Lessee as to Lessor’s
authority, title or ownership of the leased premises, which Lessee hereby

 

4

--------------------------------------------------------------------------------


 

accepts as is, where is.

 

10.

 

Lessee agrees and acknowledges that, as long as Lessee leases any portion of
City owned property, it will not discriminate by segregation or, otherwise,
against any person or persons because of race, color, religion, sex, or national
origin; also, Lessee shall not refuse to allow the public the use of the
facilities herein or restrict the use of the leased property herein including
any and all services, privileges, accommodations, membership, and/or activities
to be conducted on the leased premises to any person because of race, color,
religion, sex, or national origin.

 

EXECUTED, this the 1st day of April, 1993.

 

 

COTTON CLUB OF GREENVILLE, INC.

 

 

 

By:

/s/ Matthew B. Walker

 

 

Matthew B. Walker, President

 

 

 

 

CITY OF GREENVILLE, MISSISSIPPI

 

 

 

 

By:

/s/ C. C. “Frank”

 

 

C. C. “Frank” Self, Mayor

 

5

--------------------------------------------------------------------------------


 

STATE OF MISSISSIPPI
COUNTY OF WASHINGTON

 

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the county
and state aforesaid, the within named Matthew B. Walker, President of COTTON
CLUB OF GREENVILLE, INC., a Mississippi corporation, who acknowledged that for
and on behalf of said corporation as its act and deed he signed and delivered
the above and foregoing Lease Agreement on the day and year therein mentioned
for the purposes therein stated, after first being authorized so to do.

 

GIVEN UNDER MY HAND AND OFFICIAL SEAL, this the 31st day of March, 1993.

 

 

/s/ [ILLEGIBLE]

 

Notary Public

My Commission Expires:

 

4/1/96

 

STATE OF MISSISSIPPI

 

COUNTY OF WASHINGTON

 

 

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the county
and state aforesaid, the within named C. C. “Frank” Self, who affirmed that he
is the Mayor of the City of Greenville, Mississippi, and that in his capacity as
same, he executed the above and foregoing Lease Agreement for the purposes
therein mentioned, he being duly authorized so to do.

 

GIVEN UNDER MY HAND AND OFFICIAL SEAL, this the 1st day of April, 1993.

 

 

/s/ [ILLEGIBLE]

 

Notary Public

My Commission Expires:

 

My Commission Expires February 5, 1996

 

 

6

--------------------------------------------------------------------------------


 

A tract of land 210 feet wide, the south line of which shall be the north edge
of the paved City wharf, the east line of which is the west edge of the access
concrete sidewalk into Schelben Park, the north line of which is 210 feet north
of and parallel to the north edge of the concrete City wharf, and the west line
of which is the water’s edge of lake Ferguson, as it rises and falls, said tract
of land being shown as “Area 2” on the map or plat attached hereto and made a
part hereof by reference as if fully set out herein.

4-18-8

No Other Indexing Instructions

 

[g52541nki001.jpg]

 

--------------------------------------------------------------------------------


 

[g52541nki002.jpg]

 

--------------------------------------------------------------------------------